Citation Nr: 1527721	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for dermatitis eczema and urticaria.

2.  Entitlement to an initial disability rating greater than 10 percent for bilateral flat feet with medial bunions.  

3.  Entitlement to an initial disability rating greater than 10 percent for chondromalacia of the left knee.  

4.  Entitlement to an initial disability rating greater than 10 percent for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to July 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2014, the Veteran testified via videoconference at a hearing before the undersigned.  A transcript of the hearing is of record.  

In addition to the issues listed on the title page above, the Veteran initially appealed the agency of original jurisdiction's (AOJ's) denial of higher ratings for tinnitus and chronic hepatitis as well as denial of service connection for posttraumatic stress disorder, depression, and a sleep disorder.  In a VA Form 646, dated in February 2014, the Veteran's representative expressed a belief that all nine issues were on appeal.  In his January 2014 VA Form 9 the Veteran expressly limited his appeal to the issues listed on the title page above.  That he thus limited his appeal is also reflected in the April 2014 hearing transcript.  
During the April 2014 hearing, the Veteran testified that he has not been employed since January of last year and that his unemployment is due to his service-connected disabilities.  Hearing Transcript (T.) at 10.  This raises the issue of entitlement to TDIU.  Whether TDIU is warranted is part of his appeal over which the Board has jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.  


REMAND

During the April 2014 hearing, the Veteran testified that his eczema had recently spread to his legs.  T. at 3-4.  He also testified that he had recently received steroid injections in his knees and was issued knee braces.  T. at 9-10.  As to his bilateral foot disability, the Veteran testified that he was considering surgical treatment for his bunions.  T. at 12.  Finally, he testified that he quit his job as a corrections officer because of his bilateral knee symptoms and that he was currently in VA's vocational rehabilitation program.  T. at 10.  The Veteran acknowledged that should the Board request an additional examination to assess the severity of each of his disabilities on appeal he would attend such examination.  T. at 12-13

VA treatment records document that in 2013 the Veteran sought treatment for his knees on numerous occasions.  For example he was treated with cortisone injections in both knees in February 2013 and provided with a knee orthosis for the right knee in April 2013.  

VA last conducted compensation and pension (C&P) examinations of all disabilities on appeal in October 2011.  Given the Veteran's testimony, VA must afford the Veteran additional examinations so that adjudicators have a current picture of the severity of and impairment resulting from his service-connected disabilities.  A remand is necessary to provide the Veteran with such examination.  

It also appears likely that VA vocational rehabilitation records exist that are not associated with the claims file.  Such records must be associated with the claims file as VA must consider the Veteran's work and educational background in determining whether TDIU is warranted.  This should also be accomplished on remand.  

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal for higher initial ratings for service-connected dermatitis eczema and urticaria, bilateral flat feet with medial bunions, chondromalacia of the left knee, and patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associated with the claims file any existing VA vocational rehabilitation folder.  

2.  Ensure that relevant VA treatment records for the period after August 2014 are associated with the claims file.  

3.  After the above development is complete, ensure that the Veteran is scheduled for appropriate VA examinations to address the nature and severity of the Veteran's service-connected dermatitis eczema and urticaria, bilateral flat feet with medial bunions, chondromalacia of the left knee, and patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee.  The examiner(s) must review the Veteran's claims file, to include a copy of this REMAND, in conjunction with the examinations.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail.  

With respect to the service-connected skin disorder, the examiner should render findings responsive to the applicable rating criteria, specifically identifying the areas of the body affected, as well as the percentage of the entire body, and the percentage of the exposed areas affected.  The examiner should also clearly indicate whether the Veteran's current disorders required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the frequency of such use during the prior 12-month period.

With respect to the Veteran's service-connected bilateral flat feet with medial bunions, the examiner should render all appropriate findings responsive to the applicable criteria for rating flatfoot, to include with respect to: weight-bearing line over or medial to the great toe; inward bowing of the tendo achillis; pain on manipulation and use, and, if so, whether such is accentuated; objective evidence of marked deformity (to include pronation); swelling on use, characteristic callosities; the existence and extent of tenderness on plantar surfaces of the feet; the existence and extent of inward displacement and spasm of the tendo achillis; and whether the disability is improved by orthopedic shoes or appliances.  Based on such findings, the examiner should specifically indicate whether the Veteran's bilateral flatfoot disability is best described as mild, moderate, pronounced or severe.

With respect to the Veteran's service-connected right and left knee disabilities, the examiner should: 

(a) Provide range of motion of each knee, expressed in degrees.

(b) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is requested to opine whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the severity of any recurrent subluxation or lateral instability.

Lastly, the examiner(s) must comment on the functional impairment caused solely by the Veteran's service-connected disabilities.  

The examiner(s) should provide the rationale for all opinions expressed. 

4.  Then, readjudicate the claims for higher initial ratings for the Veteran's dermatitis eczema and urticaria, bilateral flat feet with medial bunions, chondromalacia of the left knee, patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee, and entitlement to TDIU. The AOJ should note specific consideration to all applicable diagnostic codes and VA General Counsel opinions (such as 9-98 that allows for separate ratings for lateral instability and arthritis of a knee (if shown by X-ray) and 9-04 that allows for separate compensable ratings for limitation of flexion and limitation of extension of a knee). 

5.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the AOJ; however, he Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




